Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/10/2021 has been entered.
 
Response to Amendment
Applicant’s amendments and remarks submitted 03/10/2021 have been entered and considered, Claims 1, 14, 17, 20, 23 are amended. Claims 3, 7, 16 are cancelled. 

Response to Arguments
Applicant’s arguments filed on 03/10/2021 have been fully considered but are moot because they don’t apply to the reference(s)/combination(s) in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-6, 8, 12, 14-15, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al (US20170365100) in view of Knorr et al (US20180286065) further in view of White et al ("Augmented reality for museum artefact visualization.", 2003).

Regarding Claim 1. Walton teaches A method comprising:
on a computing device having a processor, a memory, and an image sensor (Walton, abstract, the invention describes a method for generating an augmented reality image from first and second images, wherein at least a portion of at least one of the first and the second image is captured from a real scene, the method comprising: identifying a confidence region in which a confident determination as to which of the first and second image to render in that region of the augmented reality image can be made; identifying an uncertainty region in which it is uncertain as to which of the first and second image to render in that region of the augmented reality image; and generating an augmented reality image by combining, in the uncertainty region, the first and second images using the at least one blending factor value.
a CPU 2202, a GPU 2204, a memory 2206 and other devices 2214, such as a display 2216, speakers 2218 and a camera 2215.):

Walton fails to explicitly teach, however, Knorr teaches obtaining a three-dimensional (3D) model of a real object present within a physical environment (Knorr, abstract, [0016-0026], the invention describes method and system for determining spatial coordinates of a 3D reconstruction of at least part of a real object at absolute spatial scale. The method includes receiving image information of a image including real object captured by a camera; providing spatial transformation between different camera frustum; providing scale information indicative of an absolute spatial scale of the real object; determining the pose of the cameras; and determining spatial coordinates of a 3D reconstruction of the real object at spatial scale.
[0094] In another embodiment, the present invention determines the distance between at least two cameras at absolute scale, which then enables reconstructing a 3D model at absolute scale of a real object visible in the camera based on images of the two cameras.
[0136-0137] The invention enables reconstruction of the structure of a real object or environment at absolute spatial scale, in the following also simply referred to as at absolute scale. This for example enables camera pose tracking at absolute scale and it enables superimposing virtual objects which are defined at absolute scale to be at a consistent scale with the reconstructed real object. It also allows doing measurements collision detections between
virtual and real objects (e.g. would a object spatially fit into the real-word));
Walton and Knorr are analogous art, because they both teach method of displaying virtual object and real object collisions in augmented reality environment. Knorr further teaches generating 3D model at spatial scale for real objects during AR rendering. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the object collision displaying method in an augmented reality environment (taught in Walton), to further generating 3D model for real objects (taught in Knorr), so as to recreate real object in an augmented reality environment with realistic position and scale (Knorr, [0015]).

	The combination of Walton and Knorr fails to explicitly teach, however, White teaches wherein obtaining the 3D model comprises accessing information about a set of objects in a particular venue, wherein the particular venue is the physical environment; (White, abstract, the paper describes an experimental augmented reality based system for overlaying computer generated information on the real world. Museum artefacts are digitized; 3D models are then created and rendered in an augmented reality environment providing the opportunity for museum visitors to visualize virtual artefacts in the context of real artefacts and other contextual information.
Page 4, col 2, par 2, page 5, col 1, par 1, the system implements a 3D modelling tool and processes based on 3ds max, and focused on the museum user. Figure 3 
Page 5, col 2, pa 3, Our experimental system is able to display virtual museum artefacts as 3D text and 3D models in an AR environment. In our experiment system we refer to all the computer-generated information (i.e. text, 3D models) as virtual multimedia content (VMC) and in ARCO simply as media objects. Virtual multimedia
content is the digital representation of the museum artefact. The 3D model can also be a 3ds max project type or a VRML model type. An obvious requirement is the need for a multimedia database connected to the modelling and visualisation systems.
Page 5, col 2, par 4, Figure 5 illustrates part of our metadata element set that
describes the actual museum artefact, which we also refer to as a cultural object. There are several key metadata elements defined that may be used during visualisation by the museum user to present useful information in the AR environment.
Page 6, col 1, par 2, Figure 6 represents a tabletop AR scenario where a museum user is presented with an interactive augmented presentation composed of 3D models and real physical objects—the model could be an actual 3D model, 3D text or a video texture; in this case we have the virtual north American Indian having looking at his real twin brother. In this experimental scenario a museum researcher is looking at a tabletop environment where real objects representing museum artefacts are placed.
Therefore, as shown in Fig 5, each artifact object in a specific museum is linked to a set of objects including creator, contributor, type, description, condition and etc. When a user is viewing artifact in a museum, a set of information regarding the artifact will be searched and obtained in museum database.).


The combination of Walton, Knorr and White further teaches obtaining an image of the physical environment using the image sensor (Walton, [0069] FIG. 2(a) illustrates a plan view of the scene 100 of FIG. 1 in which a first object 102 and a second object 103 is located. A capture device 200 may be positioned relative to the scene 100 so as to capture a first image 500 of the scene 100.);
detecting a depiction of the real object in the image (Walton, [0077] FIG. 2(b) illustrates the relative positions of the first 102 and second 103 objects as seen from a viewpoint of the scene in an x-y plane defined by X-Y1 at capture device 200.);
reconstructing the real object by positioning the 3D model of the real object at a 3D location in a 3D space corresponding to the physical environment based on the depiction of the real object in the image (Knorr, [0146] As shown in in a step S6 spatial coordinates of a 3D reconstruction (also called a geometrical model) of the first real object at absolute scale are determined from the at least part of the pose of the first camera and the at least part of the pose of the third camera and the first image and the third image, or determined from the difference between the two poses, or determined from the distance between the two poses.
Walton, [0077] An example set of depth values are demonstrated in FIG. 2(c) along dimension y. The captured depth values shown in FIG. 2(c) reflect the depth values captured along line Y-Y1 as shown in FIG. 2(b).
Therefore, position on x-y plane plus depth value altogether describes a 3D location of the object in a 3D space.);
determining an occlusion based on the 3D location of the reconstructed real object and a 3D location of a virtual object in the 3D space (Walton, [0092] FIGS. 4(a) to (c) illustrate an arrangement in which the depth values of an image of the virtual object 104 are such that the virtual object 104 is effectively located between two real objects 102, 103 in the real scene 400, as illustrated in the example plan view of the scene 400. As such, based on the comparison of depth values, the virtual object 104 will be partially occluded by real object 102 and, in tum, real object 103 will be partially occluded by virtual object 104.
[0093] In FIG. 4(c), real depth values and virtual depth values may be determined with respect to line X-Y3. A depth map may be in the form of an array of depth values for the scene can be generated based upon the real and virtual depth values. The depth map is generated by comparing at each sample point the captured depth value with the corresponding virtual depth value. With respect to the position of the capture device 
[0099] In this way, by comparing the depth values of the virtual object from a viewpoint with corresponding depth values of an image of the real scene, the occlusion of the virtual object within an augmented reality image 600 is performed and an accurate augmented reality image 600 may be generated.); and
Displaying a view comprising the reconstructed real object and the virtual object, wherein at least a portion of the reconstructed real object or the virtual object is occluded (Walton, [0098] As can be seen from FIG. 6, the virtual object 104 in the second image 550 is partially occluded by the surface of object 102, such that the overlapping area 424 is rendered using the colour values of object 102 from the first image 500 rather than the colour values for the corresponding region of virtual object 104 from the second image 550. Similarly, virtual object 104 overlaps the object 103 at area 423. Since the virtual object 104 is closer to the capture device 200, the colour values of the virtual object 104 from the second image 550 are used when rendering the resultant augmented reality image 600 instead of the colour values of object 103 from the first image 500.).

Regarding Claim 2. The combination of Walton, Knorr and White further teaches The method of claim 1, wherein the virtual object occludes the reconstructed real object based on the occlusion, wherein the 3D location of the virtual object is closer to an image sensor location than the 3D location of the reconstructed real object in the 3D space (Walton, [0092] FIGS. 4(a) to (c) illustrate an arrangement in virtual object 104 is effectively located between two real objects 102, 103 in the real scene 400, as illustrated in the example plan view of the scene 400. As such, based on the comparison of depth values, the virtual object 104 will be partially occluded by real object 102 and, in tum, real object 103 will be partially occluded by virtual object 104.).

Regarding Claim 5. The combination of Walton, Knorr and White further teaches The method of claim 1, where the determining an occlusion further comprises correcting an occlusion boundary region (Walton, [0098] As can be seen from FIG. 6, the virtual object 104 in the second image 550 is partially occluded by the surface of object 102, such that the overlapping area 424 is rendered using the colour values of object 102 from the first image 500 rather than the colour values for the corresponding region of virtual object 104 from the second image 550. Similarly, virtual object 104 overlaps the object 103 at area 423. Since the virtual object 104 is closer to the capture device 200, the colour values of the virtual object 104 from the second image 550 are used when rendering the resultant augmented reality image 600 instead of the colour values of object 103 from the first image 500.
Therefore, the overlapping areas 424 and 423 are the occlusion boundary region.).

Regarding Claim 6. The combination of Walton, Knorr and White further teaches The method of claim 5, where the occlusion boundary region is caused by at least a mismatch between the 3D location of the real object in the 3D space and the image of the physical environment from the image sensor (Walton, [0101] FIGS. 7(a) to (c) and 8 illustrate an example implementation where errors in the captured depth values can lead to spurious artefacts in the resultant rendered augmented reality image. Scene 700 of FIGS. 7(a) to (c) illustrates an arrangement in which the determined depth values for a virtual object 104a and a real object 102 within scene 600 are similar, with respect to the capture device 200. As such, any significant deviation in the depth values determined by the capture device 200 may result in the comparison of the depth values producing a different, erroneous outcome.
[0103] If the amount of variation in the captured depth value of the real scene 700 exceeds the difference in depth values, at a particular position, between real and virtual objects, then erroneous rendering the resultant augmented reality image 800 may occur.), further comprising correcting the occlusion boundary region by fixing a boundary region uncertainty based on a tri-mask and CGR experience color consistency (Walton, [0145] In order to combine the first image 500 and the second image 550 to generate the augmented reality image 600, blending factor values may be determined which combine to form an alpha matte. The blending factor values of the alpha matte indicate the degree to which the corresponding colour values of each of the first image and the second image contribute to the colour at a corresponding location of the augmented reality image 600.
[0162] Therefore, for each pixel p in the uncertainty region, a blending factor value is provided by the cross bilateral filter based upon corresponding colour values in confidence regions within the filter kernel.
lpha matte illustrated in FIG. 13, initial estimated values for the alpha matte values that fall within a uncertainty region (such as region 1310) are determined.).

Regarding Claim 8. The combination of Walton, Knorr and White further teaches The method of claim 5, further comprising correcting the occlusion boundary region frame by frame based on a single frame of the CGR experience (Walton, [0225] In an example, an augmented reality video sequence may be generated using the above-described approach of generating an augmented reality image. Specifically, each frame of the augmented reality video may be generated using the method of FIG. 9, where the resultant augmented reality image forms a frame of a video sequence. The first image of the real scene used in the above-described method may therefore be a frame of a video sequence captured of real scene. As such, the resultant augmented reality video sequence may be a video sequence of a real scene in which a virtual object has been inserted.).

Regarding Claim 12. The combination of Walton, Knorr and White further teaches The method of claim 1, wherein the occluded spatial relationship comprises the virtual object partly occluded by the 3D model, the virtual object completely occluded by the 3D model, the 3D model partly occluded by the virtual object, or the 3D model completely occluded by the virtual object (Walton, [0098] As can be seen from FIG. 6, the virtual object 104 in the second image 550 is partially occluded by the surface of object 102, such that the overlapping area 424 is rendered .

	Claim 14 is similar in scope as Claim 1, and thus is rejected with same rationale. Claim 14 further requires: 
a non-transitory computer-readable storage medium; and
one or more processors (Walton, [0228] FIG. 22 shows a computer system in which the augmented reality processing systems described herein may be implemented. The computer system comprises a CPU 2202, a GPU 2204, a memory 2206 and other devices 2214, such as a display 2216, speakers 2218 and a camera 2215.). 

	Claim 15 is similar in scope as Claim 5 & 6, and thus is rejected with same rationale.
	Claim 17 is similar in scope as Claim 1 & 14, and thus is rejected with same rationale.
	Claim 18 is similar in scope as Claim 5 & 6, and thus is rejected with same rationale.


Regarding Claim 20. The combination of Walton, Knorr and White further teaches The method of claim 1, wherein the accessed information about the set of objects in the particular venue are provided by the particular venue (White, page 5, col 2, pa 3, Our experimental system is able to display virtual museum artefacts as 3D text and 3D models in an AR environment. In our experiment system we refer to all the computer-generated information (i.e. text, 3D models) as virtual multimedia content (VMC) and in ARCO simply as media objects. Virtual multimedia content is the digital representation of the museum artefact. The 3D model can also be a 3ds max project type or a VRML model type. An obvious requirement is the need for a multimedia database connected to the modelling and visualisation systems.
Page 5, col 2, par 4, Figure 5 illustrates part of our metadata element set that describes the actual museum artefact, which we also refer to as a cultural object. There are several key metadata elements defined that may be used during visualisation by the museum user to present useful information in the AR environment.).

Claims 4, 22 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al in view of Knorr et al, White et al further in view of McCulloch et al (US9183676).

Regarding Claim 4. The combination of Walton, Knorr and White fails to explicitly teach, however, McCulloch teaches The method of claim 1, wherein determining the 3D location of the object in a 3D space is further based on visual inertial odometry (McCulloch, abstract, the invention describes methods for displaying a collision between objects by an augmented reality display device system. A collision between a real object and a virtual object is identified based on three dimensional space position data of the objects. At least one effect on at least one physical property of the real object is determined based on physical properties of the real object.
Col 4, line 28-36, a three dimensional (3D) model including object spatial positions within at least the display field of view may be mapped based on captured image data and depth data derived from stereopsis processing of the image data or captured depth data from one or more depth sensors and the image data. A collision between a real object and a virtual object is identified based on image data, and typically, the collision is identified and modeled in three dimensions (3D) based on image and depth data subject to depth resolution constraints.
Col 21, line 28-57, a physics model 400 includes a structural model 402 of the object. Some physics engines use larger rigid parts to model objects for a full rigid body type of system. Other physics engine use particles which can move individually to represent the structure of an object. Another example of a particle based physics engine is a particle proxy approach. The particle proxy approach employs representations of many small rigid bodies as proxies for a larger object. The rigid bodies are termed "proxies" because they are positioned to closely approximate the shape of the larger object. The effect of all of the particle proxies taken together is representative of a the particle proxies are moved to match the local motion of the larger object. The movement of particle proxies is achieved by applying a force of magnitude and direction to effect the movement of each particle proxy. Because each particle proxy is modeled as a rigid body in the physics simulation, it participates in collision and friction calculations like any other rigid body which allows rigid body physics laws to be implemented. Each particle is persistent in that its position changes are tracked over time as well as changes in its speed and direction which are changes in its velocity.
Therefore, the speed of the object effects the 3D location of the object. For example, when the object is rotating, the collusion can be changed.).
Walton, Knorr, White and McCulloch are analogous art, because they all teach method of displaying virtual object and real object collisions in augmented reality environment. McCulloch further teaches determining objects’ location based on visual speed during AR rendering. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the object collision displaying method in an augmented reality environment (taught in Walton, Knorr and White), to further consider the visual speed while determining object location (taught in McCulloch), so as to accurately render objects collision when objects are moving.

Regarding Claim 22. The combination of Walton, Knorr, White and McCulloch further teaches The method of claim 1, wherein reconstructing the real object at the 3D location comprises registering the 3D model using a depiction of the real object in the image (McCulloch, col 4, line 37-53, this physics model for the real object can be manipulated by a physics engine to represent one or more effects on at least one physical property of the real object during the collision, resulting from the collision, or both. For the real object, image data is generated for simulating one or more effects due to the collision and is displayed registered to the real object. Image data which is registered to an object, real or virtual, means the image data tracks its position in the display field of view in reference to or dependent upon a position of the other object
to which it is registered. In the illustrated example of FIG. 3B below, the registered image data of a cracked glass table top is registered to overlay a glass table top surface of the real glass table.).

Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al in view of Knorr et al, White et al further in view of Harviainen (US20180293041)

Regarding Claim 9. The combination of Walton, Knorr and White fails to explicitly teach, however, Harviainen teaches The method of claim 5, further comprising correcting the occlusion boundary region based on previous frames of the CGR experience (Harviainen, abstract, the invention describes methods for capturing, using a forward-facing camera associated with a head-mounted augmented
reality (AR) head-mounted display (HMD), images of portions of first and second display devices in an environment, the first and second display devices displaying first and 
based upon the images of portions of the first and second display devices captured using the forward-facing camera.
[0118], as shadow and occlusion artifacts need to be detected from the display output prior to correcting them, latency issues may be periodically visible to the user. Therefore, once an artifact area is detected, it is possible to improve the artifact correction by assuming that the artifact area remains the same from the previous frame when rendering next frame, so that the expected anomaly areas are automatically rendered on AR HMD. Changes in artifact areas can be detected similar to when first detecting them, however the updated artifact area is used for the following frames. With this approach, the artifact and anomaly areas visible to the user can be minimized.).
Walton, Knorr, White and Harviainen are analogous art, because they all teach method of displaying virtual object and real object collisions in augmented reality environment. Harviainen further teaches method of using previous frame to correct occlusion artifacts. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the object collision displaying method in an augmented reality environment (taught in Walton, Knorr and White), to further using previous frame to predict and correct occlusion artifacts (taught in Harviainen), so as to enhance the speed of occlusion effect correction in AR video (Harviainen, [0118]).

Regarding Claim 10. The combination of Walton, Knorr, White and Harviainen further teaches The method of claim 1, further comprising adjusting locations of the 3D location of the reconstructed real object or the 3D location of the virtual object in the 3D space based on one or more previous frames (Harviainen, [0118], as shadow and occlusion artifacts need to be detected from the display output prior to correcting them, latency issues may be periodically visible to the user. Therefore, once an artifact area is detected, it is possible to improve the artifact correction by assuming that the artifact area remains the same from the previous frame when rendering next frame, so that the expected anomaly areas are automatically rendered on AR HMD. Changes in artifact areas can be detected similar to when first detecting them, however the updated artifact area is used for the following frames. With this approach, the artifact and anomaly areas visible to the user can be minimized.
[0120] In some embodiments, depth data from an RGB-D sensor may be used to predict occlusions caused by objects in the environment when the AR HMD features an RGB-D sensor. In some embodiments, it is possible to model object geometry and estimate object location (e.g., virtual environment model) so that the occlusions caused by the object can be estimated without first observing the display output.
Therefore, predicting occlusions by using depth data from previous frame, is to adjusting the depth value of the objects in current frame.).

Claims 11, 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al in view of Knorr et al, White et al further in view of Sheftel et al (US20190230317).

Regarding Claim 11. The combination of Walton, Knorr and White fails to explicitly teach, however, Sheftel teaches The method of claim 1, where the virtual object is an virtual scene surrounding the real object (Sheftel, abstract, the invention describes an immersive computing machine makes a recording of an immersive MR scene. The recording includes sufficient data to reconstruct multiple different three-dimensional views of the scene depending on a perspective of a viewer using another immersive computing machine.
	[0023] The term "mixed reality (MR)" refers to the creation of a video or 
photograph of real-world objects in a virtual reality scene.  For example, an MR video may include a person playing a virtual reality game composited with the computer-generated scenery in the game that surrounds the person. An immersive MR scene is one that an observer can move around in and view from different perspectives within the scene, the scene changing in accordance with the perspective of the observer.  An immersive MR scene may be a still or a motion scene. 
[0044] Referring to FIG. 3, User B 100 is wearing headset 102 connected to gaming machine 98 (not shown). User B is viewing a 3D immersive MR video clip 68, and three different frames 154, 156, 158 of the video are shown. The 3D immersive MR video clip 68 includes a 3D moving image 50AofUser A and virtual assets 160 in a virtual room 162.).
Walton, Knorr, White and Sheftel are analogous art, because they all teach method of displaying virtual object and real object in augmented/mixed reality environment. The combination of Walton and Knorr further teaches collusion rendering 

Regarding Claim 23. The combination of Walton, Knorr, White and Sheftel further teaches The method of claim 1, wherein the image of the physical environment is obtained after the information about the set of objects in the particular venue is accessed (Sheftel, [0032] The gaming machine 12 is connected via a wired or wireless connection 30 to a camera 32 or device acting as a camera. Multiple cameras may be used in some embodiments, and they may either be 2D or 3D cameras. Some embodiments may use a secondary processing device with a camera, which transmits the camera video feed back to the gaming machine 12 or other immersive processor. The camera 32 is directed such that its field of view 34 captures a background set 35. In this example, the background set 35 includes a wall 36 and floor 38, both covered with a green cloth 40 or other green screen. A user, in this case an immersive User A 50, is present in the background set 35, and is wearing a virtual reality headset 52 that is wirelessly connected 54 to the gaming machine 12. Alternately, the headset 52 is connected with a wired connection to the gaming machine 12. In other embodiments, User A may wear AR goggles or may use a phone-based AR  the VR headset 52 displays to User A a view of a virtual scene that is either stored as part of data 20, or created on the fly from digital assets that are stored as data.
[0033] The scene viewed by the camera 32 is chroma keyed to remove the green screen background and to add User A to a computer-generated virtual scene. A recording of this virtual scene, with User A added, is saved as 2D MR snapshot 62, a 2D MR video clip 64, a 3D immersive MR snapshot 66 and/or a 3D immersive MR video clip 68.
Therefore, in order to place a real object (user) in different background during a virtual reality, the background/environment image is captured after the real object is captured and processed.).

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al in view of Knorr et al, White et al further in view of Nathan et al (US10169684).

Regarding Claim 13. The combination of Walton, Knorr and White fails to explicitly teach, however, Nathan teaches The method of claim 1, further comprising detecting a presence of the real object and an initial pose of the real object in an initial frame of the frames using a sparse feature-comparison technique (Nathan, abstract, the invention describes the present invention discloses methods and systems for recognizing an object in an input image based on stored training images. An object recognition system the input image, computes a signature of the input image, compares

Col 9, line 36-53, in an embodiment of the present invention, the search engine 212 is configured to compare the signature of the input image with the training feature descriptors of a sparse match to compute a one-to-one feature mapping. The feature
mapping along with location of feature points in the sparse match is used to compute a transformation T between the input image and the sparse match.
Col 10, line 44-58, In an embodiment of the present invention, the object recognition system 200 is configured to handle scenarios where the input image is of low resolution, occlusion, glare, color changes, rotation, skews and many other transformations.).
The combination of Walton, Knorr and White teaches method of displaying virtual object and real object occlusion in augmented reality environment. Nathan teaches image object recognition by using sparse feature comparison. In order to render virtual object collision with real object in AR environment, the real object needs to be detected and located. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to use the image object recognition/locating method (taught in Nathan), in the object collision displaying method in an augmented reality environment (taught in Walton, Knorr and White), so as to provide an efficient and accurate way for recognizing objects in input image (Nathan, col 1, line 50-62).

Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Walton et al in view of Knorr et al, White et al further in view of Heinen et al (US20200312029).

Regarding Claim 21. The combination of Walton, Knorr and White fails to explicitly  teach, however, Heinen teaches The method of claim 1, wherein reconstructing the real object at the 3D location comprises using visual inertial odometry (VIO) to determine a depth map of the real object in the 3D space relative to a current camera position, wherein the occlusion is determined based on the depth map (Heinen, [0003] the invention describes systems and methods which may bring creation and development tools to everyday users to allow them to create virtual and/or augmented reality scenes with their own images and/or provided images.
[0320] FIG. 25a illustrates an example odometry system 350112 which is performed on a computing device including, but not limited to the components 400106 displayed in FIG. 30a, starts tracking 350104 as soon as a new image 350102 is available, which is delivered by a device including but not limited to devices described in the FIG. 29a, FIG.30a, 400108. If the virtual odometry successfully tracked 350106 the coming image, it may provide the virtual pose of the image, including but not limited to position and orientation. 
[0324] FIG. 25c shows an illustration of a second possible use case of example systems and methods. In the example, a camera 350306 including but not limited to devices described in the FIG. 29a, FIG. 30a, 400108 is moving along the path 350302, while it tracks the coming image 350304, which is delivered by a camera including but 29a, FIG. 30a, 400108. The visual odometry 350112 determines whether or not the coming image 350304 is a keyframe 350308. A keyframe 350308 in the visual odometry system 350112 is a frame with a depth map and a position that is used for nonkeyframe frames to calculate the relative position to a
keyframe 350308 and further refine the keyframe's depth map. Keyframes are used as a reference for all following frames until a new keyframe is created. The frames between two Keyframes improve the accuracy of the last keyframe by combining the information collected in each individual frame in the Keyframe over time.).
Walton, Knorr, White and Heinen are analogs art because they all teach method of displaying virtual object and real object in augmented reality environment. Heinen further teaches using visual odometry tracking to create depth map. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify the object collision displaying method in an augmented reality environment (taught in Walton, Knorr and White), to further use the visual odometry tracking to create depth map (taught in Heinen), so as to efficiently estimate the position and pose for the tracked real object (Heinen, [0320]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734.  The examiner can normally be reached on M-F 9:30AM-3:30PM 6:00PM-8:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Xin Sheng/Primary Examiner, Art Unit 2611